Citation Nr: 1205504	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  04-14 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active service from September 1967 to March 1969, including a tour of duty in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2007, the Board issued a decision which denied the Veteran's request for service connection for posttraumatic stress disorder (PTSD).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2009, the Court issued an Order setting aside the Board's decision and remanded for compliance with the instructions within the Memorandum Decision.  The Board remanded the issue of entitlement to service connection for PTSD in October 2010.  This claim was subsequently granted by the RO in a rating decision dated in September 2011.  As the Veteran did not appeal the ratings or effective dates assigned for this disability, this represents a complete grant of the Veteran's appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In September 2010 a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus were previously remanded by the Board in October 2010 for further development.  As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case.

In particular, in a consent form dated in November 2010, the Veteran identified medical records dating from March 1969 to the present located at the Chattanooga Outpatient Clinic (CBOC).  A review of the Veteran's file indicates that a request for the records was made to the Nashville VAMC, which responded that the Veteran's first treatment at that facility was in 2002.  Upon remand, the RO should request the Veteran's medical records from the Chattanooga CBOC dating from March 1969.  

Additionally, the October 2010 remand order instructed in pertinent part: 

Ask the Veteran to provide information and a completed authorization to release information form such that VA can attempt to obtain occupational audiometric test results from TVA dating from the date of his discharge from service.  He should also be informed that he can submit those test results directly to VA, if he wishes, in addition to any other relevant medical records/test results he has in his possession or is able to obtain that date from March 1969.  If he wishes for VA to attempt to obtain other records he should provide sufficient information so that the records can be requested on his behalf along with any necessary authorization forms.  All attempts to fulfill this development should be documented in the claims file.  If the search for any identified records is negative, the Veteran should be informed pursuant to 38 C.F.R. § 3.159(e).

In June 2011 the Veteran was accorded a compensation and pension (C&P) audio examination.  During the examination, the examiner indicated that there were no private medical records available for review.  She opined that it was impossible to determine if the Veteran's current conditions were the result of military noise exposure without resort to mere speculation.  She, agreeing with the September 2009 VA examiner, stated that every attempt should be made to obtain records from the Veteran's employer, TVA, as those may help shed light as to when the current hearing loss began.  Therefore, the Veteran should once again be asked to either provide or authorize VA to obtain on his behalf occupational audiometric test results from his employer, TVA.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (citing Daves v. Nicholson, 21 Vet. App. 46, 51 (2007) which found that "where the medical examiner specifically states that a medical opinion cannot be provided without information not currently available, the [VA's] duty to assist requires. . . efforts to obtain it and seek an additional medical opinion which considers the relevant information.").

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

1.  Ask the Veteran to provide information and a completed authorization to release information form such that VA can attempt to obtain occupational audiometric test results from his employer, TVA, dating from the date of his discharge from service.  He should also be informed that he can submit those test results directly to VA, if he wishes, in addition to any other relevant medical records/test results he has in his possession or is able to obtain that date from March 1969.  If he wishes for VA to attempt to obtain other records he should provide sufficient information so that the records can be requested on his behalf along with any necessary authorization forms.  All attempts to fulfill this development should be documented in the claims file.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  The RO should request and associate with the file relevant VA medical records pertaining to the Veteran from the Chattanooga CBOC dating from March 1969 to the present.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  After the above development has been accomplished, the RO should then schedule the Veteran for an examination with regard to his claim for service connection for hearing loss and tinnitus.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The Veteran must be provided with an opportunity to describe problems he has had with hearing loss and tinnitus in service and since his discharge from active service.  The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that a current hearing loss disorder began in or is related to active military service.  The examiner is also specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that a current tinnitus disorder began in or is related to active military service.  A complete rationale for the examiner's opinion must be provided.  The examiner should not invoke the phrase "without resort to mere speculation" without explaining the basis for such an opinion.  For example, if the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

4.  After ensuring the above development is complete, and after returning any report that is inadequate for corrective action, the RO is to readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



